Citation Nr: 0506227	
Decision Date: 03/04/05    Archive Date: 03/15/05

DOCKET NO.  99-17 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for service-connected low back strain prior to June 
1, 2004.

2.  Entitlement to a disability rating in excess of 20 
percent for service-connected low back strain from June 1, 
2004 to present.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from November 1988 to 
February 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 rating decision of the RO, 
that granted a claim for entitlement to an increased 
(compensable) rating for service-connected low back strain, 
and assigned a 10 percent rating effective from April 30, 
1998.  

The Board remanded the issue of entitlement to an increased 
rating for service-connected low back strain, then evaluated 
as 10 percent disabling in November 2003.  Review of the 
actions performed by the RO reveal that the mandate of that 
remand has been fulfilled.  Stegall v. West, 11 Vet. App. 268 
(1998).

Subsequent to that Remand, the Appeals Management Center 
(AMC) assigned a 20 percent disability rating to the 
veteran's service-connected low back strain, effective June 
2004.  The United States Court of Appeals for Veterans Claims 
(known as the United States Court of Veterans Appeals prior 
to March 1, 1999) (Court) has held that where a veteran has 
filed a notice of disagreement as to the assignment of a 
disability evaluation, a subsequent rating decision awarding 
a higher rating, but less than the maximum available benefit, 
does not abrogate the pending appeal.  See AB v. Brown, 
6 Vet. App. 35, 38 (1993).  Therefore, the issue of 
entitlement to a rating greater than 10 percent prior to June 
1, 2004 remains in appellate status.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Review of the VA examination performed in June 2004 reveals 
that the veteran was treated by Dr. B.G. in January 2004 for 
low back pain.  The examiner indicated that the veteran had 
an MRI performed on his lower back at that time.  The VA has 
a duty to assist the appellant in the development of facts 
pertinent to his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c) (2003).  The duty to assist the veteran in 
obtaining and developing available facts and evidence to 
support his claim includes making reasonable efforts to 
obtain records not in the custody of a Federal department or 
agency.  38 C.F.R. § 3.159(c)(1) (2004).  This duty is 
neither optional nor discretionary.  Littke v. Derwinski, 
1 Vet. App. 90 (1990).  

The Board finds that the duty to assist has not been 
fulfilled with regard to the records of Dr. B.G. as 
referenced by the June 2004 VA examiner.  Because the veteran 
continues to assert entitlement to a disability rating 
greater than 10 percent prior to June 2004, these records are 
particularly pertinent to the veteran's claim.

Accordingly, the veteran's claim is REMANDED to the AMC/RO 
for the following actions,

1.  The AMC/RO should obtain the names 
and addresses of all medical care 
providers who treated the veteran for low 
back strain between April 1998 and the 
present.  In particular, the AMC/RO 
should request information regarding Dr. 
B.G., who treated the veteran in January 
2004.  After securing the necessary 
release, the AMC/RO should obtain these 
records.

2.  Thereafter, the RO should 
readjudicate the veteran's claim of 
entitlement to an increased rating for 
service-connected low back strain, during 
both periods under appellate 
consideration.  If any decision, in whole 
or in part, remains adverse to the 
veteran, he and his representative should 
be provided a SSOC, with an opportunity 
to respond thereto.  Evidence recently 
submitted and not previously considered 
should be reviewed.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




